DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US 2020/0301109 A1).
Regarding claim 1, Zhao teaches an optical module, comprising a base (2 and 5 figure 1), a first lens (8, figure 1), and a first outer frame (1, figure 1) wherein:
The base includes a channel (50, figure 1) with a first opening (see opening in 2, figure 1),
The first lens covers the first opening (see 8, figure 6), and
The first outer frame is disposed on the base (see 1 and 2, figure 6),
Wherein the base comprises at least one first base connecting portion (124, figure 2) arranged around the first opening, the first outer frame comprises at least one first outer frame connecting 
Regarding claim 4, Zhao teaches the first outer frame includes a through hole, and the first lens is exposed from the through hole (see 18, figure 3, and 8, 18, figure 6).
Regarding claim 10, Zhao teaches the base includes a first step surface (see annotated figure 2 below), the first step surface is disposed along an inner surface of the base and is perpendicular to the inner surface, and a periphery of a bottom of the first lens leans against the first step surface (see figure 5).

    PNG
    media_image1.png
    386
    505
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2020/0301109 A1) in view of Lin et al. (US 2017/0045724 A1).
Regarding claim 11, Zhao does not specify that the first lens is a convex lens.
Lin teaches the first lens is a convex lens (paragraph 0046).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the lens of Zhao to use a convex lens as taught in Lin in order to improve magnification.


Allowable Subject Matter
Claim2-3, 5-9, and 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, prior art does not teach the construction of the first outer frame detailed in claim 2. Claims 3 and 5-9 contain allowable subject matter at least inasmuch as they depend from claim 2.
Regarding claim 12, prior art does not teach the construction of the channel in claim 12.

Regarding claim 18, prior art does not teach the claimed optical module being used in a projector.
Claims 19-23 are allowable at least inasmuch as they depend from claim 18.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	1/14/2021